                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


DEANDRE EVANS,

                      Plaintiff,

               v.                                           Case No. 19-C-1862

STEVE (WCS),

                      Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                           AND DISMISSING CASE


       Plaintiff DeAndre Evans, proceeding pro se, filed a complaint against an individual

identified as “Steve (WCS).” Dkt. No. 1. On December 23, 2019, Magistrate Judge Nancy Joseph

filed a Report and Recommendation, Dkt. No. 5, recommending that the case be dismissed

without prejudice as the complaint failed to state any claim on which relief could be granted.

Evans has not filed an objection to this recommendation. After careful consideration of the Report

and Recommendation, as well as the record as a whole, the court adopts the Report and

Recommendation of the Magistrate Judge and orders the case dismissed. The Clerk is directed to

enter judgment forthwith.

       Dated at Green Bay, Wisconsin this 16th day of January, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court
